Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. (US 2007/0265427 A1).
Regarding Claims 1-4 and 16-18, Takai teaches a film comprising a single layered, self-supporting structure (para. 0073, line 6, “sheets”), which is a cured product of a resin composition (para. 0083, line 3), including an alicyclic epoxy compound (A) (para. 0039, line 1, “cycloaliphatic epoxy compound), a polyol compound (B) (para. 0051, lines 2-3), and an acid generator (C’) (para. 0068, lines 2-3, “cationic-polymerization generator”), wherein the resin composition includes the alicyclic epoxy compound (A) in an amount of from 50 to 80 mass% with respect to a total amount of the alicyclic epoxy compound (A) and the polyol compound (B) (para. 0046, lines 1-6, “Cycloaliphatic epoxy compound… 80 to 60 parts by weight based on 100 parts by weight of the total of [the epoxy and the polyol]”), and 10the resin composition includes the acid generator (C’) in an amount of from 0.05 to 12 parts by mass per 100 parts by mass of a total of the alicyclic epoxy compound (A) and the polyol compound (B) (para 0068, lines 2-9).
Takai further teaches that the alicyclic epoxy compound (A) consists of 3',4'-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate (Example 7, para. 0108, lines 1-2), which is a specific type of 3',4'-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate.
Takai further teaches that the polyol compound (B) may be Placcel 305, Placcel 308, and/or Placcel CD 205PL (paras 0054, 0058), which according to the specification of the present invention are polycaprolactone triols and polycarbonate diols having a hydroxyl group in the range from 190 to 550 KOH mg/g (pg 11, lines 3-4; pg 12, line 27; pg 14, line 23).
Regarding Claims 5 and 6, Takai discloses all the limitations of the present invention according to Claims 1 and 4 above. Takai further discloses the acid generator (C’) includes a sulfonium salt (Example 7, para. 0108, lines 8-9).
Regarding Claims 7 and 8, Takai discloses all the limitations of the present invention according to Claims 1 and 6 above. Takai further discloses the polyol compound (B) has a number average molecular weight within a range of from 200 to 10,000 g/mol (para. 0051, lines 9-11).
Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takai as applied to claims 1 and 8 above, and further in view of Kunihiro et al. (JP 2015/030839).
Regarding Claims 9 and 10, Takai discloses all the limitations of the present invention according to Claims 1 and 8 above. Takai does not disclose the film having a thickness within a range of from 1 to 250 micrometers. 
Kunihiro discloses a layer comprising epoxy resin and acid generator (para 0008) having a thickness of 10 microns (para 0101) in order to produce a product with sufficiently high transparency in the visible light range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai to incorporate the teachings of Kunihiro to produce a layer of 10 microns of film thickness using the composition taught by Takai. Doing so would produce a product with sufficiently high transparency in the visible light range.
Regarding Claim 15, Takai discloses all the limitations of the present invention according to Claim 1 above. Takai does not disclose an image display device comprising the self-supporting film.
Kunihiro discloses a layer comprising epoxy resin and acid generator (para 0008) having a thickness of 10 microns (para 0101) in order to produce a product with sufficiently high transparency in the visible light range. Kunihiro discloses this may be used as a film in the panel for image display devices (para. 0002, lines 3-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takai to incorporate the teachings of Kunihiro to produce an image display device comprising the self-supporting film of Takai. Doing so would produce an image display device with sufficiently high transparency in the visible light range.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takai as applied to claim 1 above, and further in view of Shinji et al. (CN 104428331 A).
Regarding Claims 9-12, Takai teaches all the claim limitations of the present invention according to Claims 1 and 8 above. Takai does not disclose the self-supporting film is at least one layer of a multilayer film, or that the self-supporting film has a thickness within a range of from 1 to 250 micrometers. Takai does teach a resin product with a high optical transparency (Abstract, line 13).
Shinji teaches a transparent plastic film used as a substrate for a multilayer film (para 0281, lines 1 and 5-6; para. 0282, lines 1-2). Shinji further teaches the thickness of the transparent substrate to be within 5 to 150 micrometers (para. 0283, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai to incorporate the teachings of Shinji, to produce a multilayer film comprising at least one layer of the self-supporting film with the specified thickness. Doing so would produce a multilayer film with a thin, lightweight, and flexible substrate.
Regarding Claims 13 and 14, Takai and Shinji teach all the claim limitations shown above. Takai does not teach that the self-supporting film is a layer of an optical film, or that the optical film also comprises at least one of a low reflection layer, an anti-glare layer and a hard coat layer, formed on the self-supporting film, or that the self-supporting film has a thickness within a range of from 1 to 250 micrometers. Takai does teach a resin product with a high optical transparency (Abstract, line 13).
Shinji teaches an optical element consisting of the transparent plastic film substrate supporting an optical element laminate(s), such as a hard coating film, anti-glare film, or antireflection film (paras. 0284 and 0285). Shinji further teaches the thickness of the transparent substrate to be within 5 to 150 micrometers (para. 0283, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified Takai to incorporate the teachings of Shinji, to produce an optical film comprising a 5 to 150 micrometer thick self-supporting film according to Takai supporting the optical element laminate(s) of Shinji. Doing so would produce an optical film with a thin, lightweight, and flexible substrate.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takai as applied to claim 1 above, and further in view of Nakamura et al. (US 2015/0376445 A1).
Regarding Claims 19-20, Takai discloses all the limitations of the present invention according to Claim 1 above. Takai does not disclose the alicyclic epoxy compound including or comprising ε-caprolactone-modified 3',4'-epoxycyclohexyl-3,4-epoxycyclohexane carboxylate.
Nakamura discloses a product comprising an alicyclic epoxy, a cationic polymerization initiator, and one of a lactone adduct having a hydroxy group or a polycarbonate polyol (Abstract, para 0077). Nakamura discloses the alicyclic epoxy comprising Celloxide 2021 and/or Celloxide 2081 (para 0048).
Given that Nakamura discloses the equivalence and interchangeability of Celloxide 2021 and Celloxide 2081, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Takai to use Celloxide 2081 as the alicyclic epoxy. 
Response to Arguments
In light of Applicant’s amendment to Claim 18, the 35 USC 112(a) rejection of record has been withdrawn.
Applicant's arguments filed 07/13/2022 and 08/01/2022 have been fully considered but they are not persuasive.
Applicant points to the data of the Hirata Declaration, Examples A and B and Comparative Examples A-5, and argues for the criticality of the claimed hydroxyl value of the polyol compound (i.e. 190 to 550 KOH mg/g), with regards to crosslink density, thermogravimetric change, heat resistance, and hygroscopicity. Applicant argues that the use of Placcel 303 (530-550 KOH mg/g) in Examples A and B and the use of Placcel 305 (330 to 310 KOH mg/g), Placcel 308 (190-200 KOH mg/g), and Placcel CD205PL (215-235 KOH mg/g) used in the Examples of the Specification demonstrate the superior results of the claimed hydroxyl value range, as compared to the use of Placcel 309 (182-192 KOH mg/g) and Hardmaster 11 (825 KOH mg/g) used in comparative Examples C-F.
However, Takai explicitly discloses the polyol may be selected from Placcel 303, 305, 308, and CD 205PL (paras 0054 and 0058), and does not list Placcel 309 or Hardmaster 11. 
Further the data remains unpersuasive because the data is not commensurate in scope with the scope of the claims. Specifically, the data uses the specific acid generators, SP-170 and CPI-110A, while the claim broadly recites any “acid generator [which] includes a cationic polymerization initiator.” 
Further, the data uses specific polyol compounds Placcel 305, 308, and CD205PL, while the present claims broadly recite any “polyol selected from the group consisting of a polycaprolactone triol and a polycarbonate diol and has a hydroxyl group value in a range of from 190 to 550 KOH mg/g.” The Comparative Examples C and D, using Placcel 309, do not demonstrate the criticality of the lower range of the claimed hydroxyl value, because the hydroxyl range of Placcel 309 (182-192 KOH mg/g) overlaps the claimed range (i.e. 190 to 550 KOH mg/g).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787